DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 10/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bammel et al. (US 2003/0149169 A1) in view of Massingill, Jr. et al. (US 4,820,784).
Regarding claim 1, Bammel teaches an autodepositing epoxy resin dispersion comprising water and at least one anionic functionalized epoxy resin in dispersed form [0011], wherein the anionic functionalized epoxy resin is prepared by reacting an epoxy resin and a chain extender, functionalizing the reaction product with anionic functionality 
Bammel does not teach a specific embodiment wherein the aqueous resin dispersion D further comprises a co-crosslinker E. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bammel’s curing agent to modify Bammel’s autodepositing epoxy resin dispersion, which would read on wherein the aqueous resin dispersion D further comprises a co-crosslinker E as claimed. One of ordinary skill in the art would have been motivated to do so because Bammel teaches that the epoxy resin dispersion optionally contains a curing agent and that the curing agent is beneficial for reacting with the anionic functionalized epoxy resin to provide a crosslinked polymeric matrix in a cured coating [0056].
Bammel does not teach that the mixture of a hydrophilically modified epoxy-based resin P is a mixture of the hydrophilically modified epoxy-based resin P and a resole R. However, Massingill teaches phenol-aldehyde resole resin, a cresol-formaldehyde resole resin, or a bisphenol A-formaldehyde resole resin (6:67-7:4) that is 

Regarding claim 5, Bammel does not teach that the hydrophilically modified epoxy-based resin P is a non-ionically modified epoxy-based resin Pn. However, Massingill teaches a modified advanced epoxy resin which results from reacting an advanced epoxy resin with a phosphorus-containing compound, wherein the advanced epoxy resin results from reacting an epoxy resin composition comprising at least one epoxy resin and at least one compound having two aromatic hydroxyl groups per molecule, wherein the at least one epoxy resin has at least one aromatic ring, an average of more than one, but nor more than two vicinal epoxy groups per molecule, and contains at least one oxyalkylene or substituted oxyalkylene group per molecule, wherein the phosphorus-containing compound is selected from phosphoric acid, super phosphoric acid, phosphate esters, or any combination thereof (1:31-2:5), wherein the di- and tri-esters thus formed are hydrolyzed in water (8:61-63), which means that Massingill’s modified advanced epoxy resin reads on a hydrophilically modified epoxy-based resin P that is a non-ionically modified epoxy-based resin Pa. Massingill teaches a base formulation comprising the modified advanced epoxy resin and a curing agent that is blended with water to obtain an aqueous dispersion (9:1-17). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Massingill’s modified advanced epoxy resin which results from reacting an advanced epoxy resin with a phosphorus-containing compound, wherein the 
Regarding claim 6, Bammel teaches that the autodepositing epoxy resin dispersion comprises at least one anionic functionalized epoxy resin in dispersed form [0011], wherein the anionic functionalized epoxy resin is prepared by reacting an epoxy resin and a chain extender, functionalizing the reaction product with anionic functionality resulting in an anionic functionalized epoxy resin, and dispersing a solution of the anionic functionalized epoxy in one or more organic solvents with water [0044], wherein the starting epoxy resin material for the functionalization reaction conform to the general formula 
    PNG
    media_image1.png
    111
    666
    media_image1.png
    Greyscale
 [0041], 
    PNG
    media_image2.png
    149
    680
    media_image2.png
    Greyscale
 [0042], and n is an integer from 7 to 50 [0043], which reads on wherein the hydrophilically modified epoxy-based resin P is a hydrophilically modified epoxy-based resin Pan that has both anionic and non-ionic hydrophilic groups as claimed.
Regarding claim 7, Bammel teaches that the autodepositing epoxy resin dispersion comprises at least one anionic functionalized epoxy resin in dispersed form [0011], wherein the anionic functionalized epoxy resin is prepared by reacting an epoxy resin and a chain extender, functionalizing the reaction product with anionic functionality resulting in an anionic functionalized epoxy resin, and dispersing a solution of the anionic functionalized epoxy in one or more organic solvents with water in the presence of one or more emulsifiers [0044], wherein the dispersion takes place by emulsification [0067], which reads on wherein the hydrophilically modified epoxy-based resin P is an externally emulsified epoxy-based resin which comprises added emulsifiers as claimed.
Regarding claim 8, Bammel does not teach that the resole R is based on a dihydric phenol as claimed. However, Massingill teaches a bisphenol A-formaldehyde resole resin (6:67-7:4) that is used as a curing agent to cure a modified advanced epoxy resin (6:60-62), wherein a base formulation comprising the modified advanced epoxy resin and the curing agent is blended with water to obtain an aqueous dispersion (9:1-17). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Massingill’s bisphenol A-formaldehyde resole resin to modify Bammel’s autodepositing epoxy resin dispersion, which would read on .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bammel et al. (US 2003/0149169 A1) in view of Massingill, Jr. et al. (US 4,820,784) as applied to claim 1, and further in view of Weiss et al. (Us 2008/0214716 A1).
Regarding claims 2-3, Bammel in view of Massingill renders obvious the aqueous resin dispersion D of claim 1 as explained above. 
Bammel does not teach that the co-crosslinker E is selected from the claimed group, and that the co-crosslinker E1 is a β-hydroxyalkylamide of an aliphatic dicarboxylic acid having at least two β-hydroxyalkylamide groups. However, Weiss teaches a crosslinking agent that is a β-hydroxyalkylamide of the formula 
    PNG
    media_image3.png
    150
    801
    media_image3.png
    Greyscale
 [0125], wherein R1 is hydrogen, a short-chain alkyl group or HO(R3)2C(R2)2C-, n and n' are each one, -A- is a -(CH2)m- group, m is from 0 to 8, preferably from 2 to 8, R2 is in each case hydrogen, and one of the R3 groups is in each case hydrogen and the other is hydrogen or C1-C5-alkyl [0126], wherein the crosslinking agent [0032] is present in a heat-curable aqueous composition comprising dispersed polymer particles of at least [0028] one polymer comprising [0029] glycidyl groups [0030]. Bammel and Weiss are analogous art because both references are in the same field of endeavor of an aqueous resin dispersion comprising a hydrophilically modified epoxy-based resin and a crosslinker. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Weiss’s crosslinking agent that is a β-hydroxyalkylamide of the formula 
    PNG
    media_image3.png
    150
    801
    media_image3.png
    Greyscale
, wherein R1 is hydrogen, a short-chain alkyl group or HO(R3)2C(R2)2C-, n and n' are each one, -A- is a -(CH2)m- group, m is from 0 to 8, preferably from 2 to 8, R2 is in each case hydrogen, and one of the R3 groups is in each case hydrogen and the other is hydrogen or C1-C5-alkyl, to modify Bammel’s autodepositing epoxy resin dispersion, which would read on wherein the aqueous resin dispersion D further comprises a co-crosslinker E as claimed, wherein the co-crosslinker E is selected from the group that is a compound E1 
    PNG
    media_image3.png
    150
    801
    media_image3.png
    Greyscale
 [0125], wherein R1 is hydrogen, a short-chain alkyl group or HO(R3)2C(R2)2C-, n and n' are each one, -A- is a -(CH2)m- group, m is from 0 to 8, preferably from 2 to 8, R2 is in each case hydrogen, and one of the R3 groups is in each case hydrogen and the other is hydrogen or C1-C5-alkyl [0126], is beneficial for being a crosslinking agent [0125] for a heat-curable aqueous composition [0028, 0032] comprising dispersed polymer particles of at least [0028] one polymer comprising [0029] glycidyl groups [0030], which would have been desirable for Bammel’s autodepositing epoxy resin dispersion, and which would have been beneficial for modifying the curability of Bammel’s autodepositing epoxy resin dispersion because Bammel teaches that the epoxy resin dispersion optionally contains a curing agent [0056], and that the autodepositing epoxy resin dispersion comprises water and at least one anionic functionalized epoxy resin in dispersed form [0011].

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767